Exhibit 10.2
Execution Version
 
 
COLLATERAL AGREEMENT
dated as of June 29, 2010
by and among
JACK IN THE BOX INC.,
and certain of its Subsidiaries
as Grantors,
in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I DEFINED TERMS     2  
SECTION 1.1.
  Terms Defined in the Uniform Commercial Code     2  
SECTION 1.2.
  Definitions     2  
SECTION 1.3.
  Other Definitional Provisions     4  
 
            ARTICLE II SECURITY INTEREST     4  
SECTION 2.1.
  Grant of Security Interest     4  
SECTION 2.2.
  Grantors Remain Liable     5  
 
            ARTICLE III REPRESENTATIONS AND WARRANTIES     5  
SECTION 3.1.
  Existence     5  
SECTION 3.2.
  Authorization of Agreement; No Conflict     5  
SECTION 3.3.
  Consents     6  
SECTION 3.4.
  Perfected First Priority Liens     6  
SECTION 3.5.
  Title, No Other Liens     6  
SECTION 3.6.
  State of Organization; Location of Books and Records Relating to Collateral;
other Information     6  
SECTION 3.7.
  Pledged Stock; Partnership/LLC Interests     6  
 
            ARTICLE IV COVENANTS     7  
SECTION 4.1.
  Maintenance of Perfected Security Interest; Further Information     7  
SECTION 4.2.
  Changes in Locations; Changes in Name or Structure     7  
SECTION 4.3.
  Required Notifications     7  
SECTION 4.4.
  Delivery Covenants     8  
SECTION 4.5.
  Filing Covenants     8  
SECTION 4.6.
  Pledged Stock; Partnership/LLC Interests     8  
SECTION 4.7.
  Further Assurances     9  
 
            ARTICLE V REMEDIAL PROVISIONS     9  
SECTION 5.1.
  General Remedies     9  
SECTION 5.2.
  Specific Remedies     10  
SECTION 5.3.
  Application of Proceeds     11  
SECTION 5.4.
  Waiver, Deficiency     11  
 
            ARTICLE VI THE ADMINISTRATIVE AGENT     11  
SECTION 6.1.
  Administrative Agent’s Appointment as Attorney-In-Fact     11  
SECTION 6.2.
  Duty of Administrative Agent     12  
SECTION 6.3.
  Authority of Administrative Agent     13  
 
            ARTICLE VI MISCELLANEOUS     13  
SECTION 7.1.
  Amendments in Writing     13  
SECTION 7.2.
  Notices     13  
SECTION 7.3.
  No Waiver by Course of Conduct, Cumulative Remedies     13  
SECTION 7.4.
  Enforcement Expenses, Indemnification     14  

 

i



--------------------------------------------------------------------------------



 



             
SECTION 7.5.
  Waiver of Jury Trial     14  
SECTION 7.6.
  Successors and Assigns     15  
SECTION 7.7.
  Set-Off     15  
SECTION 7.8.
  Counterparts     15  
SECTION 7.9.
  Severability     15  
SECTION 7.10.
  Section Heading     15  
SECTION 7.11.
  Integration     16  
SECTION 7.12.
  Governing Law     16  
SECTION 7.13.
  Consent to Jurisdiction     16  
SECTION 7.14.
  Acknowledgements     16  
SECTION 7.15.
  Additional Grantors     17  
SECTION 7.16.
  Releases     17  

 

ii



--------------------------------------------------------------------------------



 



SCHEDULES:

     
Schedule 3.6
  Jurisdiction of Organization; Taxpayer Identification Number; Registered
Organization Number; Chief Executive Office and other Locations
 
   
Schedule 3.7
  Pledged Stock and Partnership/LLC Interests

 

iii



--------------------------------------------------------------------------------



 



COLLATERAL AGREEMENT (this “Agreement”), dated as of June 29, 2010, by and among
JACK IN THE BOX INC., a Delaware corporation (the “Company”), certain of its
Subsidiaries as identified on the signature pages hereto and any Additional
Grantor (as defined below) who may become party to this Agreement (such
Subsidiaries and Additional Grantors, collectively, with the Company, the
“Grantors”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
ratable benefit of (a) itself and the other financial institutions (the
“Lenders”) from time to time party to the Credit Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among the Company, as borrower (the
“Borrower”), the Lenders, and the Administrative Agent and (b) any party to a
Hedging Agreement that was (i) a Lender or (ii) an Affiliate of a Lender at the
time such Hedging Agreement was entered into (collectively with the Lenders, the
“Secured Parties”).
STATEMENT OF PURPOSE
Pursuant to the Credit Agreement, the Lenders have agreed to make Extensions of
Credit to the Borrower upon the terms and subject to the conditions set forth
therein.
It is a condition precedent to the obligation of the Lenders to make their
respective Extensions of Credit to the Borrower under the Credit Agreement that
the Grantors shall have executed and delivered this Agreement to the
Administrative Agent and the Secured Parties.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent and the
Secured Parties, as follows:
ARTICLE I
DEFINED TERMS
SECTION 1.1. Terms Defined in the Uniform Commercial Code.
(a) The following terms when used in this Agreement shall have the meanings
assigned to them in the UCC (as defined in Section 1.2 below) as in effect from
time to time: “Issuer”, “Proceeds”, “Securities Entitlement”, “Securities
Intermediary” and “Securities Account”.
(b) Terms defined in the UCC and not otherwise defined herein or in the Credit
Agreement shall have the meaning assigned in the UCC as in effect from time to
time.
SECTION 1.2. Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:
“Additional Grantor” means each Restricted Subsidiary of the Company which
hereafter becomes a Grantor pursuant to Section 7.15 hereof and Section 9.9 of
the Credit Agreement.

 

2



--------------------------------------------------------------------------------



 



“Agreement” means this Collateral Agreement, as amended, restated, supplemented
or otherwise modified from time to time.
“Collateral” shall have the meaning assigned thereto in Section 2.1.
“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.
“Effective Endorsement and Assignment” means, with respect to any specific type
of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably requested by the Administrative Agent with respect to the
Security Interest granted in such Collateral, and in each case, in form and
substance reasonably satisfactory to the Administrative Agent.
“Guarantors” means the collective reference to each Person party to the Guaranty
Agreement.
“Guaranty Agreement” shall have the meaning assigned thereto in the Credit
Agreement.
“Obligations” means with respect to the Borrower, the meaning assigned thereto
in the Credit Agreement and with respect to each Guarantor, the obligations of
such Guarantor under the Guaranty Agreement executed by such Guarantor.
“Partnership/LLC Interests” means, with respect to any Grantor, the entire
partnership, membership interest or limited liability company interest, as
applicable, of such Grantor in each partnership, limited partnership or limited
liability company owned thereby, including, without limitation, such Grantor’s
capital account, its interest as a partner or member, as applicable, in the net
cash flow, net profit and net loss, and items of income, gain, loss, deduction
and credit of any such partnership, limited partnership or limited liability
company, as applicable, such Grantor’s interest in all distributions made or to
be made by any such partnership, limited partnership or limited liability
company, as applicable, to such Grantor and all of the other economic rights,
titles and interests of such Grantor as a partner or member, as applicable, of
any such partnership, limited partnership or limited liability company, as
applicable, whether set forth in the partnership agreement or membership
agreement, as applicable, of such partnership, limited partnership or limited
liability company, as applicable, by separate agreement or otherwise.
“Permitted Liens” means those Liens permitted pursuant to Section 11.2 of the
Credit Agreement.
“Pledged Stock” means all of the shares of capital stock of each Subsidiary
Issuer that is not a Partnership/LLC and all of the other economic rights,
titles and interests of such Grantor as a shareholder or owner of such
Subsidiary Issuer, whether set forth in the articles, bylaws or other governing
document of such Subsidiary Issuer, by separate agreement or otherwise, together
with all stock certificates and stock options that may be issued or granted by
such Subsidiary Issuer to the applicable Grantor.

 

3



--------------------------------------------------------------------------------



 



“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.
“Security Interests” means the security interests granted pursuant to Article
II, as well as all other security interests created or assigned as additional
security for the Obligations pursuant to the provisions of the Credit Agreement.
“Subsidiary Issuer” means any Issuer of Pledged Stock or any Partnership/LLC
Interests, which Issuer is a direct Subsidiary of any Grantor from time to time
party to this Agreement.
“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.
SECTION 1.3. Other Definitional Provisions. Capitalized terms defined in the
Credit Agreement and not otherwise defined herein shall have the meaning
assigned thereto in the Credit Agreement. The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. Where the
context requires, terms relating to the Collateral or any part thereof, when
used in relation to a Grantor, shall refer to such Grantor’s Collateral or the
relevant part thereof.
ARTICLE II
SECURITY INTEREST
SECTION 2.1. Grant of Security Interest. Each Grantor hereby grants, pledges and
collaterally assigns to the Administrative Agent, for the ratable benefit of
itself and the Secured Parties, a security interest in, all of such Grantor’s
right, title and interest in all Pledged Stock, Partnership/LLC Interests and
any and all proceeds thereof whether now owned or at any time hereafter acquired
by such Grantor or in which such Grantor now has or at any time in the future
may acquire any right, title or interest, and wherever located or deemed located
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations; provided, that any Security
Interest in any Collateral constituting Pledged Stock or Partnership/LLC
Interests issued by any Foreign Subsidiary shall be limited to sixty-six percent
(66%) of all issued and outstanding shares of all classes of voting Capital
Stock of such Foreign Subsidiary and one hundred percent (100%) of all issued
and outstanding shares of all classes of non-voting Capital Stock of such
Foreign Subsidiary; provided further that in no event shall the Collateral
include or the Security Interest attach to (a) any Margin Stock or (b) any
agreement with a Person other than a Grantor or a Subsidiary of a Grantor that
specifically prohibits in writing the pledge of, or granting of a security
interest or a Lien in (but not merely the assignment of or of any interest in),
such agreement or any of the Grantor’s rights under such agreement without the
consent of such other Person (unless such prohibition is not enforceable or is
otherwise ineffective under Applicable Law or the consent of such other Person
has been obtained).

 

4



--------------------------------------------------------------------------------



 



SECTION 2.2. Grantors Remain Liable. Anything herein to the contrary
notwithstanding: (a) each Grantor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein to perform
all of its duties and obligations thereunder (including, without limitation, all
of its obligations as a partner or member of any Partnership/LLC, if applicable)
to the same extent as if this Agreement had not been executed, (b) the exercise
by Administrative Agent of any of the rights hereunder shall not release any
Grantor from any of its duties or obligations under the contracts and agreements
included in the Collateral (including, without limitation, all of its
obligations as a partner or member of any Partnership/LLC, if applicable),
(c) neither the Administrative Agent nor any Secured Party shall have any
obligation or liability under the contracts and agreements included in the
Collateral by reason of this Agreement (including, without limitation, any
obligations or liabilities as a partner or member of any Partnership/LLC), nor
shall the Administrative Agent or any Secured Party be obligated to perform any
of the obligations or duties of any Grantor thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder, and (d) neither the
Administrative Agent nor any Secured Party shall have any liability in contract
or tort for any Grantor’s acts or omissions.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective Extensions of
Credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Secured Party that:
SECTION 3.1. Existence. Each Grantor (a) is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation or
formation, (b) has the power and authority to own its properties and to carry on
its business as now being and hereafter proposed to be conducted and (c) except
to the extent that the failure to do so could not reasonably be expected to have
a Material Adverse Effect, is duly qualified and authorized to do business in
each jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization.
SECTION 3.2. Authorization of Agreement; No Conflict. Each Grantor has the
right, power and authority and has taken all necessary corporate and other
action to authorize the execution, delivery and performance of, this Agreement.
This Agreement has been duly executed and delivered by the duly authorized
officers of each Grantor and this Agreement constitutes the legal, valid and
binding obligation of the Grantors enforceable in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies. The execution, delivery and
performance by the Grantors of this Agreement will not, by the passage of time,
the giving of notice or otherwise, violate any Applicable Law or Material
Contract and will not result in the creation or imposition of any Lien upon or
with respect to any property now owned or hereafter acquired by any Grantor
other than the Security Interests.

 

5



--------------------------------------------------------------------------------



 



SECTION 3.3. Consents. No consent or authorization of, filing with, or other act
by or in respect of, any arbitrator or Governmental Authority and no consent of
any other Person is required in connection with the execution, delivery,
performance, validity or enforceability against any Grantor or any Subsidiary
Issuer party to this Agreement, except (a) as may be required by laws affecting
the offering and sale of securities generally, (b) filings under the UCC, and
(c) for such consents, authorizations and filings that have been obtained or
made prior to the date hereof.
SECTION 3.4. Perfected First Priority Liens. Each financing statement naming any
Grantor as a debtor is in appropriate form for filing in the appropriate filing
offices of the states specified on Schedule 3.6. The Security Interests granted
pursuant to this Agreement (a) constitute valid security interests in all of the
Collateral in favor of the Administrative Agent, for the ratable benefit of
itself and the Secured Parties, as collateral security for the Obligations, and,
upon the filing of appropriate financing statements, the Security Interests will
be perfected to the extent such Security Interests can be perfected by the
filing of financing statements and (b) are prior to all other Liens on the
Collateral in existence on the date hereof except for Permitted Liens.
SECTION 3.5. Title, No Other Liens. Except for the Security Interests, each
Grantor has rights in each item of the Collateral free and clear of any and all
Liens or claims other than Permitted Liens. No Collateral is in the possession
or Control of any Person asserting any claim thereto or security interest
therein, except that the Administrative Agent or its designee may obtain
possession or Control of Collateral as contemplated hereby.
SECTION 3.6. State of Organization; Location of Books and Records Relating to
Collateral; other Information.
(a) Each Grantor is organized under the laws of the state identified on
Schedule 3.6 under such Grantor’s name. The taxpayer identification number and
Registered Organization number of each Grantor is set forth on Schedule 3.6
under such Grantor’s name.
(b) The chief place of business, chief executive office and any other office
where each Grantor keeps its books and records relating to the Collateral are
located at the locations specified on Schedule 3.6 under such Grantor’s name. No
Grantor does business nor has done business during the past five years under any
trade name or fictitious business name except as disclosed on Schedule 3.6 under
such Grantor’s name.
SECTION 3.7. Pledged Stock; Partnership/LLC Interests.
(a) As of the date hereof, all Pledged Stock and all Partnership/LLC Interests
owned by any Grantor are listed on Schedule 3.7.
(b) All Pledged Stock and all Partnership/LLC Interests issued by any Subsidiary
Issuer to any Grantor (i) have been duly and validly issued and, if applicable,
are fully paid and nonassessable, (ii) are beneficially owned as of record by
such Grantor and (iii) constitute all the issued and outstanding shares of all
classes of the Capital Stock of such Subsidiary Issuer issued to such Grantor.

 

6



--------------------------------------------------------------------------------



 



(c) None of the Partnership/LLC Interests (i) are traded on a Securities
exchange or in Securities markets, (ii) by their terms expressly provide that
they are Securities governed by Article 8 of the UCC, (iii) are Investment
Company Securities (as such term is defined in Section 8-103(b) of the UCC) or
(iv) are held or maintained in the form of a Securities Entitlement or credited
to any Securities Account.
ARTICLE IV
COVENANTS
Until the Obligations (other than any contingent indemnification obligations)
shall have been paid in full and the Commitments terminated, unless consent has
been obtained in the manner provided for in Section 7.1, each Grantor covenants
and agrees that:
SECTION 4.1. Maintenance of Perfected Security Interest; Further Information.
Each Grantor shall maintain the Security Interest created by this Agreement as a
perfected Security Interest (to the extent required to do so hereunder) having
the priority described in Section 3.4 and shall defend such Security Interest
against the claims and demands of all Persons whomsoever.
SECTION 4.2. Changes in Locations; Changes in Name or Structure. No Grantor
will, except upon prior written notice to the Administrative Agent and delivery
to the Administrative Agent of all additional financing statements (executed if
necessary for any particular filing jurisdiction) and other instruments and
documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the Security Interests and (b) if
applicable, a written supplement to the Schedules to this Agreement:
(i) change its jurisdiction of organization or the location of its chief
executive office from that identified on Schedule 3.6;
(ii) change its name, identity or corporate or organizational structure to such
an extent that any financing statement filed by the Administrative Agent in
connection with this Agreement would become misleading; or
(iii) permit any Collateral (other than Certificated Securities delivered to the
Administrative Agent pursuant to Section 4.4) to be held by any Securities
Intermediary, held or maintained in the form of a Securities Entitlement or
credited to any Securities Account.
SECTION 4.3. Required Notifications. Each Grantor shall promptly notify the
Administrative Agent, in writing, of: (a) any Lien (other than the Security
Interests or Permitted Liens) on any of the Collateral which would materially
adversely affect the ability of the Administrative Agent to exercise any of its
remedies hereunder or (b) the acquisition or ownership by such Grantor of any
Collateral after the date hereof. At the request of the Administrative Agent or
the Required Lenders, each Grantor shall promptly deliver to the Administrative
Agent and in any event within ten (10) Business Days after such request updated
Schedules to this Agreement.

 

7



--------------------------------------------------------------------------------



 



SECTION 4.4. Delivery Covenants. Each Grantor will deliver and pledge to the
Administrative Agent, for the ratable benefit of itself and the Secured Parties,
all Collateral evidenced by a certificate, in each case, together with an
Effective Endorsement and Assignment.
SECTION 4.5. Filing Covenants. Pursuant to Section 9-509 of the UCC and any
other Applicable Law, each Grantor authorizes the Administrative Agent to file
or record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Administrative Agent determines
appropriate to perfect the Security Interests of the Administrative Agent under
this Agreement. Such financing statements may describe the Collateral in the
same manner as described herein or may contain an indication or description of
Collateral that describes such property in any other manner as the
Administrative Agent may reasonably determine, in its sole discretion, is
necessary, advisable or prudent to ensure the perfection of the Security
Interest in the Collateral granted herein. Further, a photographic or other
reproduction of this Agreement shall be sufficient as a financing statement or
other filing or recording document or instrument for filing or recording in any
jurisdiction. Each Grantor hereby authorizes, ratifies and confirms all
financing statements and other filing or recording documents or instruments
filed by the Administrative Agent prior to the date of this Agreement.
SECTION 4.6. Pledged Stock; Partnership/LLC Interests.
(a) Without the prior written consent of the Administrative Agent, no Grantor
will (i) vote to enable, or take any other action to permit, any Subsidiary
Issuer to issue any Pledged Stock or Partnership/LLC Interests, except for such
those additional Pledged Stock or Partnership/LLC Interests that will be subject
to the Security Interest granted herein in favor of the Administrative Agent
(which such Security Interest shall, in the case of any additional Pledged Stock
or Partnership/LLC Interests issued by a Foreign Subsidiary, be limited to
sixty-six percent (66%) of all issued and outstanding shares of all classes of
voting Capital Stock of such Foreign Subsidiary and one hundred percent (100%)
of all issued and outstanding shares of all classes of non-voting Capital Stock
of such Foreign Subsidiary) or (ii) enter into any agreement or undertaking
restricting the right or ability of (A) the Administrative Agent to sell, assign
or transfer any Pledged Stock or Partnership/LLC Interests or Proceeds thereof
or (B) such Grantor to sell, assign or transfer any Pledged Stock or
Partnership/LLC Interests or Proceeds thereof; provided that, in connection with
any proposed sale by any Grantor of any Pledged Stock or Partnership/LLC
Interests owned thereby, such Grantor may enter into a customary purchase
agreement restricting its right to sell, assign or transfer such Pledged Stock
or Partnership/LLC Interests to the extent that (1) such sale is permitted by
the Credit Agreement, (2) the security interests of the Administrative Agent in
such Pledged Stock or Partnership LLC Interests remain in full force and effect
and (3) the terms relating to any such restriction are customary and market as
determined in good faith by such Grantor; and provided further that nothing in
the Section 4.6(a) shall prohibit the consummation of any such sale, assignment
or transfer that is permitted by the Credit Agreement. The Grantors will defend
the right, title and interest of the Administrative Agent in and to any Pledged
Stock and Partnership/LLC Interests against the claims and demands of all
Persons whomsoever.
(b) If any Grantor shall become entitled to receive or shall receive (i) any
Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a

 

8



--------------------------------------------------------------------------------



 



distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights in respect of the ownership interests of any Subsidiary Issuer,
whether in addition to, in substitution of, as a conversion of, or in exchange
for, any Collateral, or otherwise in respect thereof, or (ii) any sums paid upon
or in respect of any Collateral upon the liquidation or dissolution of any
Subsidiary Issuer (other than as permitted pursuant to the Credit Agreement),
such Grantor shall accept the same as the agent of the Administrative Agent and
the Secured Parties, hold the same in trust for the Administrative Agent and the
Secured Parties, segregated from other funds of such Grantor, and promptly
deliver the same to the Administrative Agent in accordance with the terms
hereof.
SECTION 4.7. Further Assurances. Upon the request of the Administrative Agent
and at the sole expense of the Grantors, each Grantor will promptly and duly
execute and deliver, and have recorded, such further instruments and documents
and take such further actions as the Administrative Agent may reasonably request
for the purpose of obtaining or preserving the full benefits of this Agreement
and of the rights and powers herein granted.
ARTICLE V
REMEDIAL PROVISIONS
SECTION 5.1. General Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the UCC or any other Applicable Law. Without limiting the generality of the
foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Administrative Agent or any
Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Administrative Agent
or any Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Grantor, which right or equity is hereby waived and
released. To the extent permitted by Applicable Law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any Secured Party arising out of the exercise by them of any rights hereunder
except to the extent any such claims, damages, or demands result solely from the
gross negligence or willful misconduct of the Administrative Agent or any
Secured Party, as determined by a court of competent jurisdiction by a final and
nonappealable judgment, in each case against whom such claim is asserted. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least ten
(10) days before such sale or other disposition.

 

9



--------------------------------------------------------------------------------



 



SECTION 5.2. Specific Remedies.
(a) Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall have the right to receive any and all cash dividends,
payments or distributions made in respect of any Pledged Stock or
Partnership/LLC Interests or other Proceeds paid in respect of any Pledged Stock
or Partnership/LLC Interests, and any or all of any Pledged Stock or
Partnership/LLC Interests shall be registered in the name of the Administrative
Agent or its nominee, and the Administrative Agent or its nominee may thereafter
exercise (i) all voting, corporate and other rights pertaining to such Pledged
Stock or Partnership/LLC Interests at any meeting of shareholders, partners or
members of the relevant Subsidiary Issuers and (ii) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Pledged Stock or Partnership/LLC Interests as if it
were the absolute owner thereof (including, without limitation, the right to
exchange at its discretion any and all of the Pledged Stock or Partnership/LLC
Interests upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the corporate, partnership or company structure of
any Subsidiary Issuer or upon the exercise by any Grantor or the Administrative
Agent of any right, privilege or option pertaining to such Pledged Stock or
Partnership/LLC Interests, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Stock or Partnership/LLC Interests with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine), all
without liability except to account for property actually received by it; but
the Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and the Administrative Agent and the Secured Parties
shall not be responsible for any failure to do so or delay in so doing. In
furtherance thereof, each Grantor hereby authorizes and instructs each
Subsidiary Issuer with respect to any Collateral consisting of Pledged Stock or
Partnership/LLC Interests to (i) comply with any instruction received by it from
the Administrative Agent in writing that (A) states that an Event of Default has
occurred and is continuing and (B) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Subsidiary Issuer shall be fully protected in so
complying, and (ii) upon and during the continuance of an Event of Default, pay
any dividends, distributions or other payments with respect to any Pledged Stock
or Partnership/LLC Interests directly to the Administrative Agent.
(b) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 5.2(a), each Grantor shall be permitted to receive all cash dividends,
payments or other distributions made in respect of any Pledged Stock or
Partnership/LLC Interests, to the extent permitted in the Credit Agreement, and
to exercise all voting and other corporate, company and partnership rights with
respect to any Pledged Stock or Partnership/LLC Interests.
(c) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Collateral, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that

 

10



--------------------------------------------------------------------------------



 



any such private sale may result in prices and other terms less favorable than
if such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The Administrative Agent shall be under no obligation to
delay a sale of any of the Collateral for the period of time necessary to permit
the Issuer thereof to register such securities for public sale under the
Securities Act, or under applicable state securities laws, even if such Issuer
would agree to do so.
(d) Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Collateral valid and binding and in
compliance with any and all other Applicable Laws.
SECTION 5.3. Application of Proceeds. At such intervals as may be agreed upon by
the Company and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of the Collateral or any
Proceeds of the Collateral in payment in whole or in part of the Obligations
(after deducting all reasonable costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements) in accordance with
Section 12.4 of the Credit Agreement. Any balance of such Proceeds remaining
shall be paid over to the Company, on behalf of the Grantors, or to whomsoever
(if such Person is not a Grantor) may be lawfully entitled to receive the same.
Only after (i) the payment by the Administrative Agent of any other amount
required by any provision of law, including, without limitation, Section 9-608
and Section 9-615 of the UCC and (ii) the payment in full of the Obligations
(other than any contingent indemnification obligations) and the termination of
the Commitments, shall the Administrative Agent account for the surplus, if any,
to any Grantor, or to whomever may be lawfully entitled to receive the same (if
such Person is not a Grantor).
SECTION 5.4. Waiver, Deficiency. Except to the extent prohibited under
Applicable Law (including Section 9-602 of the UCC), each Grantor waives and
agrees not to assert any rights or privileges which it may acquire under
Sections 9-210, 9-607, 9-608, 9-610, 9-615, 9-620, 9-621, 9-623, 9-624, 9-625 or
9-627 of the UCC. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any Secured Party to collect such deficiency.
ARTICLE VI
THE ADMINISTRATIVE AGENT
SECTION 6.1. Administrative Agent’s Appointment as Attorney-In-Fact.
(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and

 

11



--------------------------------------------------------------------------------



 



instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following upon the occurrence and continuation of an Event of Default:
(i) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral;
(ii) execute, in connection with any sale provided for in this Agreement, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and
(iii) (A) commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect the Collateral or any
portion thereof and to enforce any other right in respect of any Collateral;
(B) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (C) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Administrative Agent may deem appropriate; and (D) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the Secured Parties’ Security Interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do.
(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement in accordance with the provisions of
Section 6.1(a).
(c) The expenses of the Administrative Agent incurred in connection with actions
taken pursuant to the terms of this Agreement shall be payable by such Grantor
to the Administrative Agent on demand.
(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof in accordance with Section 6.1(a). All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the Security
Interests created hereby are released.
SECTION 6.2. Duty of Administrative Agent. The Administrative Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
Secured Party nor any of their respective officers, directors,

 

12



--------------------------------------------------------------------------------



 



employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof. The powers conferred on the
Administrative Agent and the Secured Parties hereunder are solely to protect the
Administrative Agent’s and the Secured Parties’ interests in the Collateral and
shall not impose any duty upon the Administrative Agent or any Secured Party to
exercise any such powers. The Administrative Agent and the Secured Parties shall
be accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by a final and nonappealable
judgment.
SECTION 6.3. Authority of Administrative Agent. Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement to make any inquiry respecting such
authority.
ARTICLE VII
MISCELLANEOUS
SECTION 7.1. Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 14.11 of the Credit Agreement.
SECTION 7.2. Notices. All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 14.1 of the Credit Agreement.
SECTION 7.3. No Waiver by Course of Conduct, Cumulative Remedies. Neither the
Administrative Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 7.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in exercising
on the part of the Administrative Agent or any Secured Party, of any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Administrative Agent

 

13



--------------------------------------------------------------------------------



 



or such Secured Party would otherwise have on any future occasion. The rights
and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.
SECTION 7.4. Enforcement Expenses, Indemnification.
(a) Each Grantor agrees to pay or reimburse each Secured Party and the
Administrative Agent for all its costs and expenses incurred in connection with
enforcing or protecting any rights under this Agreement and the other Loan
Documents to which such Grantor is a party, (including, without limitation, in
connection with any workout, restructuring, bankruptcy or other similar
proceeding) including, without limitation, the fees and disbursements of counsel
to each Secured Party and of counsel to the Administrative Agent.
(b) Each Grantor agrees to pay, and to save the Administrative Agent and the
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes (in each case, to the same extent that the Borrower would be required to
do so under Section 5.11 of the Credit Agreement) which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.
(c) Each Grantor agrees to pay, and to save the Administrative Agent and the
Secured Parties harmless from any and all liabilities, obligations, losses,
damages, penalties, costs and expenses in connection with actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement to the extent any Grantor would be required to do so pursuant
to Section 14.2 of the Credit Agreement.
(d) The agreements in this Section shall survive termination of the Commitments
and repayment of the Obligations and all other amounts payable under the Credit
Agreement and the other Loan Documents. All amounts due under this Section shall
be payable promptly after demand therefor.
SECTION 7.5. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUR OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

14



--------------------------------------------------------------------------------



 



SECTION 7.6. Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of each
Grantor (and shall bind all Persons who become bound as a Grantor to this
Collateral Agreement), the Administrative Agent and the Secured Parties and
their successors and assigns; provided that no Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent (given in accordance with
Section 7.1).
SECTION 7.7. Set-Off. Each Grantor hereby irrevocably authorizes the
Administrative Agent and each Secured Party at any time and from time to time
pursuant to Section 14.3 of the Credit Agreement, without notice to such Grantor
or any other Grantor, any such notice being expressly waived by each Grantor, to
set-off and appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent or such Secured Party to or for the credit or
the account of such Grantor, or any part thereof in such amounts as the
Administrative Agent or such Secured Party may elect, against and on account of
the obligations and liabilities of such Grantor to the Administrative Agent or
such Secured Party hereunder and claims of every nature and description of the
Administrative Agent or such Secured Party against such Grantor, in any
currency, whether arising hereunder, under the Credit Agreement, any other Loan
Document or otherwise, as the Administrative Agent or such Secured Party may
elect, whether or not the Administrative Agent or any Secured Party has made any
demand for payment and although such obligations, liabilities and claims may be
contingent or unmatured. The Administrative Agent and each Secured Party shall
notify such Grantor promptly of any such set-off and the application made by the
Administrative Agent or such Secured Party of the proceeds thereof; provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Administrative Agent and each Secured
Party under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the
Administrative Agent or such Secured Party may have.
SECTION 7.8. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile transmission or electronic mail shall be effective as
delivery of a manually executed counterpart of this Agreement.
SECTION 7.9. Severability. Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
SECTION 7.10. Section Heading. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

15



--------------------------------------------------------------------------------



 



SECTION 7.11. Integration. This Agreement, any Hedging Agreement between the
Borrower and a Secured Party and the other Loan Documents, and any separate
letter agreements with respect to fees payable to the Administrative Agent and
the Arrangers, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matters hereof. In the
event of any conflict between the provisions of this Agreement and the Credit
Agreement, the provisions of the Credit Agreement shall control; provided that
the inclusion of supplemental rights or remedies in favor of the Administrative
Agent or the Secured Parties in this Agreement shall not be deemed a conflict
with the Credit Agreement.
SECTION 7.12. Governing Law. THIS AGREEMENT, UNLESS EXPRESSLY SET FORTH HEREIN,
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK), WITHOUT REFERENCE TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF.
SECTION 7.13. Consent to Jurisdiction.
(a) Each Grantor irrevocably and unconditionally submits for itself and its
property, to the nonexclusive jurisdiction of the state and federal courts
located in New York, New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York state court or, to the fullest extent permitted by Applicable Law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent or any Secured Party may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Company or any other Grantor or its properties in the courts of any
jurisdiction.
(b) Each Grantor irrevocably and unconditionally waives, to the fullest extent
permitted by Applicable Law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Loan Documentation any court referred to in
paragraph (a) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(c) Each Grantor irrevocably consents to service of process in the manner
provided for notices in Section 14.1 of the Credit Agreement. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
SECTION 7.14. Acknowledgements.
(a) Each Grantor hereby acknowledges that: (i) it has discussed this Agreement
with its counsel, (ii) neither the Administrative Agent nor any Secured Party
has any fiduciary

 

16



--------------------------------------------------------------------------------



 



relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and Secured Parties,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor, and (iii) no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
or thereby among the Secured Parties or among the Grantors and the Secured
Parties.
(b) Each Subsidiary Issuer party to this Agreement acknowledges receipt of a
copy of this Agreement and agrees to be bound thereby and to comply with the
terms thereof insofar as such terms are applicable to it. Each Subsidiary Issuer
agrees to provide such notices to the Administrative Agent as may be necessary
to give full effect to the provisions of this Agreement.
SECTION 7.15. Additional Grantors. Each Subsidiary of the Company that is
required to become a party to this Agreement pursuant to Section 9.9 of the
Credit Agreement shall become a Grantor and/or a Subsidiary Issuer, as
applicable, for all purposes of this Agreement upon execution and delivery by
such Subsidiary of a joinder agreement in form and substance satisfactory to the
Administrative Agent.
SECTION 7.16. Releases.
(a) At such time as the Obligations (other than any contingent indemnification
obligations) shall have been paid in full and the Commitments have been
terminated, the Collateral shall be released from the Liens created hereby, and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Administrative Agent and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors. At the
request and sole expense of any Grantor following any such termination, the
Administrative Agent shall deliver to such Grantor any Collateral held by the
Administrative Agent hereunder, and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.
(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on such
Collateral.
(c) If any Grantor shall cease to be a Restricted Subsidiary as a result of a
transaction permitted under the Credit Agreement, then, at the request of the
Company and at the expense of the Grantors, such Grantor shall be released from
its obligations hereunder and shall no longer be a party to this Agreement. The
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable evidencing such release and the fact that such Grantor is
no longer a party to this Agreement.
(d) The terminations, releases and/or other actions described in subsections
(a), (b) and (c) above shall occur without notice to, or vote of consent of, any
counterparty to a Hedging

 

17



--------------------------------------------------------------------------------



 



Agreement that was a Lender or an Affiliate of a Lender at the time such
agreement was executed.
[Signature Pages to Follow]

 

18



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

            JACK IN THE BOX INC., as Grantor
      By:   /s/ Paul D. Melancon         Name:   Paul D. Melancon       
Title:   Vice President, Finance, Controller & Treasurer        JBX GENERAL
PARTNER LLC, as Grantor and Subsidiary Issuer
      By:   Jack in the Box Inc.,         as sole member            By:   /s/
Paul D. Melancon         Name:   Paul D. Melancon        Title:   Vice
President, Finance, Controller & Treasurer        JBX LIMITED PARTNER LLC, as
Grantor and Subsidiary Issuer
      By:   Jack in the Box Inc.,         as sole member            By:   /s/
Paul D. Melancon         Name:   Paul D. Melancon        Title:   Vice
President, Finance, Controller & Treasurer     

[Signature Pages Continued]

 

 



--------------------------------------------------------------------------------



 



            JACK IN THE BOX EASTERN DIVISION L.P.,
as Grantor and Subsidiary Issuer
      By:   JBX General Partner LLC,         as general partner            By:  
Jack in the Box Inc.,         as sole member            By:   /s/ Paul D.
Melancon         Name:   Paul D. Melancon        Title:   Vice President,
Finance, Controller & Treasurer        QDOBA RESTAURANT CORPORATION, as Grantor
and Subsidiary Issuer
      By:   /s/ Jerry P. Rebel         Name:   Jerry P. Rebel        Title:  
Chief Financial Officer        FOODMAKER INC., as Subsidiary Issuer
      By:   /s/ Paul D. Melancon         Name:   Paul D. Melancon       
Title:   Vice President        FOODMAKER INTERNATIONAL FRANCHISING, INC., as
Subsidiary Issuer
      By:   /s/ Paul D. Melancon         Name:   Paul D. Melancon       
Title:   Vice President     

[Signature Pages Continued]

 

 



--------------------------------------------------------------------------------



 



            ZRC OPERATIONS COMPANY, INC., as Subsidiary Issuer
      By:   /s/ Gary Beisler         Name:   Gary Beisler        Title:  
President & Secretary        JIB STORED VALUE CARDS, LLC, as Subsidiary Issuer
      By:   /s/ Paul D. Melancon         Name:   Paul D. Melancon       
Title:   Vice President, Finance, Controller & Treasurer        QMG STORED VALUE
CARDS, LLC, as Subsidiary Issuer
      By:   /s/ Gary Beisler         Name:   Gary Beisler        Title:  
President        STORED VALUE CARD, INC., as Subsidiary Issuer
      By:   /s/ Paul D. Melancon         Name:   Paul D. Melancon       
Title:   Vice President & Treasurer     

[Signature Pages Continued]

 

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL
ASSOCIATION as Administrative Agent
      By:   /s/ Stephen Leon         Name:   Stephen Leon        Title:  
Managing Director   

 

 



--------------------------------------------------------------------------------



 



COLLATERAL AGREEMENT
DISCLOSURE SCHEDULES

     
Schedule 3.6
  Jurisdiction of Organization; Taxpayer Identification Number; Registered
Organization Number; Chief Executive Office and Other Locations
 
   
Schedule 3.7
  Pledged Stock and Partnership/LLC Interests

 

1



--------------------------------------------------------------------------------



 



SCHEDULE 3.6 — JURISDICTION OF ORGANIZATION; TAXPAYER
IDENTIFICATION NUMBER: REGISTERED ORGANIZATION NUMBER; CHIEF
EXECUTIVE OFFICE AND OTHER LOCATIONS

     
Jack in the Box Inc.
     
State of Organization:
  Delaware
Taxpayer Identification Number:
  95-2698708
Registered Organization Number:
  0773942
Chief Executive Office:
  9330 Balboa Ave.
 
  San Diego, CA 92123
Books and Records Locations:
  8690 Balboa Ave.
 
  San Diego, CA 92123
Inventory/Equipment Locations:
  CA, HI, WA, OR, AZ, NV, ID, UT
Trade/Fictitious Business Names:
  Jack in the Box
 
  Quick Stuff
 
  Foodmaker

     
Jack in the Box Eastern Division L.P.
     
State of Organization:
  Texas
Taxpayer Identification Number:
  33-093700
Registered Organization Number:
  142380-10
Chief Executive Office:
  9330 Balboa Ave.
 
  San Diego, CA 92123
Books and Records Locations:
  8690 Balboa Ave.
 
  San Diego, CA 92123
Inventory/Equipment Locations:
  TX, IL, LA, TN, NC, SC, MO, OK
Trade/Fictitious Business Names:
  Jack in the Box
 
  Quick Stuff
 
  Foodmaker

     
JBX General Partner LLC
     
State of Organization:
  Delaware
Taxpayer Identification Number:
  33-0936993
Registered Organization Number:
  33-00102
Chief Executive Office:
  9330 Balboa Ave.
 
  San Diego, CA 92123
Books and Records Locations:
  8690 Balboa Ave.
 
  San Diego, CA 92123
Inventory/Equipment Locations:
  N/A
Trade/Fictitious Business Names:
  Jack in the Box
 
  Quick Stuff
 
  Foodmaker

 

2



--------------------------------------------------------------------------------



 



     
JBX Limited Partner LLC
     
State of Organization:
  Delaware
Taxpayer Identification Number:
  None
Registered Organization Number:
  33-00104
Chief Executive Office:
  9330 Balboa Ave.
 
  San Diego, CA 92123
Books and Records Locations:
  8690 Balboa Ave.
 
  San Diego, CA 92123
Inventory/Equipment Locations:
  N/A
Trade/Fictitious Business Names:
  Jack in the Box
 
  Quick Stuff
 
  Foodmaker

     
Qdoba Restaurant Corporation
     
State of Organization:
  Delaware
Taxpayer Identification Number:
  84-1436765
Registered Organization Number:
  2792020
Chief Executive Office:
  4865 Ward Road, Suite 500
 
  Wheat Ridge, CO 80033
Inventory/Equipment Locations:
  CO, WA, TX, IL
Trade/Fictitious Business Names:
  Qdoba Mexican Grill
 
  Z Teca Mexican Grill

 

3



--------------------------------------------------------------------------------



 



SCHEDULE 3.7 — PLEDGED STOCK AND PARTNERSHIP/LLC INTERESTS
Certificated Securities:
Jack in the Box Inc.

                          Percentage of             Ownership Interests        
    of such Class and Name of Issuer   Class and Series   Certificate Number  
Series
Foodmaker Inc.
  Common Stock   0001   100%
 
           
Foodmaker International Franchising, Inc.
  Common Stock   2   100%
 
           
Qdoba Restaurant Corporation
  Common Stock   1   100%
 
           
Stored Value Card, Inc.
  Class A   1   100%

Qdoba Restaurant Corporation

                          Percentage of             Ownership Interests        
    of such Class and Name of Issuer   Class and Series   Certificate Number  
Series
ZRC Operations Company, Inc.
  Common Stock   2   100%

 

4



--------------------------------------------------------------------------------



 



Partnerships/LLC Interests:
Jack in the Box Inc.

                  Name of Issuer           Percentage of (including
identification   Type of Ownership   Certificate Number   Ownership Interests of
type of entity)   Interest   (if any)   of such Type
JBX General Partner LLC
  Membership Interests   Uncertificated     100 %
 
               
JBX Limited Partner LLC
  Membership Interests   Uncertificated     100 %
 
               
JIB Stored Value Cards, LLC
  Membership Interests   Uncertificated     100 %

JBX General Partner LLC

                  Name of Issuer           Percentage of (including
identification   Type of Ownership   Certificate Number   Ownership Interests of
type of entity)   Interest   (if any)   of such Type
Jack in the Box Eastern Division L.P.
  General Partnership Interest   Uncertificated     1 %

JBX Limited Partner LLC

                  Name of Issuer           Percentage of (including
identification   Type of Ownership   Certificate Number   Ownership Interests of
type of entity)   Interest   (if any)   of such Type
Jack in the Box Eastern Division L.P.
  Limited Partnership Interest   Uncertificated     99 %

Qdoba Restaurant Corporation

                  Name of Issuer           Percentage of (including
identification   Type of Ownership   Certificate Number   Ownership Interests of
type of entity)   Interest   (if any)   of such Type
QMG Stored Value Cards, LLC
  Membership Interests   Uncertificated     100 %

 

5